DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang US 2015/003053 A1 (Wang).
claim 1, Wang teaches a process cartridge, removably disposed in an imaging device, wherein the imaging device is provided with a rotational force output head, and the process cartridge comprises: 
a cartridge body (¶0078-¶0079); 
a rotation component (photosensitive drum) having a rotation axis; 
a driving force receiving assembly (torque receiving assembly 200) disposed at an end of the cartridge body; 
the driving force receiving assembly comprises: 
a rotational force receiving member (shaft 204), provided with a rotational force receiving portion (219), a connecting portion (215), and a rotational force transmitting portion (217); and 
a position adjusting mechanism (220) enabling the rotational force receiving member 9205) to rotate to a preset position (i.e., the position where projections 220 are engaged).  
Regarding claim 2, Wang teaches the process cartridge according to claim 1, wherein the position adjusting mechanism comprises: 
a driven member (203) disposed on the connecting portion (215) of the rotational force receiving member; and 
an operating assembly (205) configured to exert a force on the driven member (204) and force the rotational force receiving member (219) to rotate to the preset position (¶0086).  
Regarding claim 3, Wang teaches the process cartridge according to claim 2, wherein, the driven member (203) comprises: 

Regarding claim 4, Wang teaches the process cartridge according to claim 3, wherein the operating assembly comprises: 
a cylindrical member (201) sleeved over an outer side of the rotational force receiving member (FIG. 4); 
at least one bracket (210) is provided on an inner side wall of the cylindrical member (201); and 
at least one force receiving part (gear 206) is provided on an outer side wall of the cylindrical member.  
Regarding claim 5, Wang teaches the process cartridge according to claim 4, wherein the bracket (210) is an elastic arm extending from the inner side wall of the cylindrical member in a direction intersecting with an axial direction radial direction towards an axis of the cylindrical member (¶0085); 
a free end of the bracket has a first end surface capable of abutting against the first contact surface(227) and a second end surface (211) capable of being in a sliding contact with the second contact surface (¶0085).  
Regarding claim 6, Wang teaches the process cartridge according to claim 4, wherein the operating assembly further comprises: 
a force exerting member (230), and the force exerting member is configured to exert a driving rotational force on the force receiving part (219) to force the cylindrical member (201) to rotate (¶0090).  
claim 7, Wang teaches the process cartridge according to claim 6, wherein the driving force receiving assembly further comprises: 
a push rod (228), and the force exerting member (230) is arranged at an end of the push rod (¶0094).  
Regarding claim 8, Wang teaches the process cartridge according to claim 7, wherein the force receiving part comprises: 
at least one first protrusion or first groove (219/220) provided on an outer circumferential wall of the cylindrical member; and 
the force exerting member comprises a second groove meshing with the first protrusion, or a second protrusion meshing with the first groove (229/230).  
Regarding claim 9, Wang teaches the process cartridge according to claim 7, wherein the force receiving part and the force exerting member are both tooth- shaped and capable of meshing with each other (FIG. 4).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 10, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2015/0030353 A1 (Wang) and Gist et al. US 2017/0343951 A1 (Gist).
Regarding claims 10, 18, 19 and 20, Wang teaches the process cartridge according to claims 1, 2, 3, and 4. Wang differs from the instant claimed invention by not explicitly disclosing: the position adjusting responding to the door opening and closing. However this is a well-known technique in image forming apparatus. Gist, for example, teaches (¶0059) “cam 345 is rotated upon the closing of a door in image forming device 22 that permits access to imaging unit 200. For example, a plunger or other projection extending from an internal portion of the door may contact a tooth 350 of cam 345 (or another engagement member of cam 345) to rotate cam 345. In other embodiments, cam 345 is rotated at predetermined intervals by an electromechanical device, such as a solenoid or motor in image forming device 22. Although the example embodiment illustrated includes a rotatable cam 345, the cam may take other suitable paths of motion (e.g., translating) as desired.” It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the technique taught by Gist with the device taught by Want since Gist teaches this is a known alternative to actuating the gears with a solenoid to accommodate a mounting position (¶0059), where Want specifies the need to mounted the components smoothly (¶0006). 

Claims 10, 18, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang US 2015/0030353 A1 (Wang) and Piening et al. US 2014/0300046 (Piening). 
Regarding claims 11, 16 and 17, Wang teaches the process cartridge according to claims 7, 8 and 9. Wang differs from the instant claimed invention by not explicitly disclosing: how the cover and cartridge body interact with the torque receiving assembly. 
Piening teaches Page 5 of 10the process cartridge further comprises: 
an end cover (FIG. 2) disposed at an end of the cartridge body (5); 
a hub (511) arranged at an end of the rotation component (510), the hub having a chamber (512) provided with a first protruding part (513) therein; and 
a bearing plate (578) disposed at an end of the cartridge body, wherein a first protruding pillar (602) and a second protruding pillar (511) are disposed on a side of the bearing plate facing the hub (¶0085), and the rotational force receiving member (504) is capable of passing through a bearing orifice of the bearing plate and being coupled with the rotational force output head (FIG. 3). It would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to add the hub bearing system taught y Piening to the device taught by Want since Piening teaches this system prevents jams (i.e., media dams, ¶0016).
Regarding claim 12, Wang and Piening teach the process cartridge according to claim 11. Furthermore Wang teaches the rotation component is a photosensitive drum or a developing roller (101).  

Allowable Subject Matter
Claims 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The prior art fails to teach or suggest the clutch, spring, push rod, and protruding pillar configuration claimed. Claims 14 and 15 are object to by virtue of their dependence on claim 13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793.  The examiner can normally be reached on Monday-Friday 8:30 AM - 5:00 PM CST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JESSICA L ELEY/
Examiner, Art Unit 2852